F IL E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    U N IT E D ST A T E S C O U R T O F A PP E A L S   May 1, 2008
                                 T E N T H C IR C U IT            Elisabeth A. Shumaker
                                                                      Clerk of Court


 GA RY R. PIERCE ,

               Plaintiff-Appellant ,                       No. 07-7094

          v.                                       Eastern District of Oklahoma

 JEROM E AM ARANTO, Sheriff and                 (D.C. No. 05-CV -513-RA W -SPS )
 DENNIS COOK, Chief of Police,

               Defendants-Appellees .




                            O R D E R A N D JU D G M E N T *




Before T A C H A , K E LL Y and M cC O N N E L L , Circuit Judges.




      Appellant Gary R. Pierce brought this prisoner civil rights action for

injuries he allegedly suffered during his arrest and while in custody at the


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Pittsburg County Jail in M cAlester, Oklahoma. The district court granted

summary judgment in favor of two of the defendants and dismissed the action as

frivolous with respect to the rest. M r. Pierce appeals, and we now affirm.

                                I. B A C K G R O U N D

      Shortly past 11:00 PM on the night of December 17, 2003, the police

department of Krebs, Oklahoma received a call reporting an individual screaming

and taking his clothes off. Patrolman James H olloway was dispatched, and after a

brief search he found a maniacally raving, shirtless G ary Pierce in the back yard

of a residence. M r. Pierce, a methamphetamine addict who was likely under the

drug’s influence at the time, had smashed the house’s back door and ransacked

the laundry room. He ignored Patrolman Holloway’s order to get down on the

ground, so Holloway took him down with a technique called an arm bar.

According to M r. Pierce, Patrolman Holloway or another officer also struck him

over the head with a 14-inch flashlight. M r. Pierce was arrested on charges of

first-degree burglary, breaking and entering, destruction of private property, and

resisting arrest. He subsequently pleaded guilty to the burglary charge, a felony,

and was sentenced to twenty years’ imprisonment w ith tw elve years suspended.

      After his arrest, M r. Pierce was taken to the Pittsburg County Jail. There,

locked in an observation cell, he fell to the floor twice: once by rolling off his

bunk, then again while standing near the door. After the first fall, he told jail

                                         -2-
staff members Brandi Crenshaw and James Teafatiller that he was fine. After the

second, he said he was fine but wished to be taken to the emergency room

because his arm hurt. Patrolman Holloway took him to the hospital, where he was

briefly treated, prescribed the antibiotic Keflex, and released back into custody.

M edical records show that he had a 3-centimeter laceration on his scalp, a

sprained elbow, and multiple abrasions. According to M r. Pierce, jail staff

subsequently denied him the antibiotic.

      M r. Pierce filed a federal complaint under 42 U.S.C. § 1983 on December

16, 2005, almost two years later. His allegations are hardly clear, but evidently

M r. Pierce complains of excessive force in the conduct of his arrest and of failure

to provide adequate medical care during his stay at the Pittsburg County Jail. A s

defendants, M r. Pierce named the Attorney General of Oklahoma, the sheriff and

county comm issioners of Pittsburg County, the chief of police of the City of

Krebs, and fourteen John or Jane Does. The district court dismissed the action as

to the Attorney General, and M r. Pierce nonsuited the commissioners. The

remaining named defendants, Sheriff Jerome Amaranto and Police Chief Dennis

Cook, moved for summary judgment. W hile that motion was pending, M r. Pierce,

having learned the names of some of the officers involved in his arrest and

jailing, sought to amend his complaint to substitute for four of the Doe defendants




                                          -3-
Patrolman Holloway, Brandi Crenshaw, James Teafatiller, and a J.W . Young, who

apparently assisted Patrolman Holloway in arresting M r. Pierce.

      On October 30, 2007, the district court granted summary judgment for

Sheriff Amaranto and Chief Cook, denied M r. Pierce’s motion to amend, and

dismissed the residue of the action as frivolous.


                                 II. D ISC USSIO N

      W e review the district court’s grant of summary judgment de novo. Rost ex

rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1118 (10th Cir.

2008). W e review its denial of M r. Pierce’s motion to amend the complaint for

abuse of discretion. Fields v. Okla. State Penitentiary, 511 F.3d 1109, 1113 (10th

Cir. 2007).


        A . Sum m ary Judgm ent for Sheriff A m aranto and C hief C ook

      Jerome A maranto is the sheriff of Pittsburg C ounty. He w as not, as M r.

Pierce admits, in any way involved in arresting, injuring, or withholding medical

treatment from M r. Pierce. At a deposition, M r. Pierce testified that he had sued

Sheriff Amaranto simply because he was “the bosses” of the officers who

allegedly injured him. Aplee’s Supp. App. 61. The district court granted the

sheriff’s motion for summary judgment, finding no evidence to support a

conclusion that he had participated in any of the injuries alleged in the complaint.



                                         -4-
      Section 1983 does not create a general respondeat superior liability for

government officials. Polk County v. Dodson, 454 U.S. 312, 325 (1981). “[T]he

defendant’s role must be more than one of abstract authority over individuals who

actually committed a constitutional violation.” Fogarty v. Gallegos, ___ F.3d

___, No. 06-2238, 2008 W L 1765018, at *12 (10th Cir. Apr. 18, 2008).

Supervisory liability will lie only “where an affirmative link exists between the

constitutional deprivation and either the supervisor’s personal participation, his

exercise of control or direction, or his failure to supervise.” Id. (internal

quotation marks omitted).

      On appeal, M r. Pierce urges that “[t]he affirmative link do exists [sic]

between the statutory and constitutional deprivations and Defendant Amaranto,

for failure to supervise the john does and jane does, jailers,” and that “Sheriff

Amaranto, is responsible for the acts of the Jailers, . . . for the wrongful acts

attributed to them w hile acting within the limits of their official authority.”

Aplt’s Br. 2, 3. He also argues, though without specific reference to Sheriff

Amaranto, that “[a] [m]aster or principal is liable for the tortuous [sic] acts of

their servant’s/agents [sic].” Id. at 5. To the extent M r. Pierce asserts naked

respondeat superior liability, his claim is clearly deficient. To the extent he

argues Sheriff Amaranto’s failure to supervise, he has not met his burden on

summary judgment of putting forward evidence to support his assertions. It is not


                                           -5-
enough for M r. Pierce to show that jail staff injured him and that Sheriff

Amaranto was their supervisor: supervisory liability here requires “deliberate

indifference” to a known and excessive risk, and “even if a prison official has

knowledge of a substantial risk of serious harm to inmates, he is not deliberately

indifferent to that risk unless he is aware of and fails to take reasonable steps to

alleviate that risk.” Tafoya v. Salazar, 516 F.3d 912, 916, 922 (10th Cir. 2008).

M r. Pierce offers no evidence— not even hypothesis or conjecture, as substitutes

for evidence— to support any of this. Asked at his deposition whether he sued

Sheriff Amaranto “just because he’s a supervisor,” M r. Pierce replied, “I figure

since he’s the supervisor of [the jail] and he didn’t— wasn’t notified, how was he

to know?” Dist. Dkt. Doc. 77, Exh. 7, at 46. Summary judgment for the sheriff

was appropriate.

      Dennis Cook is Chief of Police in Krebs. The district court granted

summary judgment in his favor on much the same grounds as for Sheriff

Amaranto. M r. Pierce does not mention Chief Cook at all on appeal, except to

say that he sent Chief Cook interrogatories and a request for production of

documents and that Cook produced the jail’s record of his injuries. W e

accordingly surmise that M r. Pierce has abandoned his suit against Chief Cook.


                                B. M otion to Am end




                                          -6-
      M r. Pierce’s complaint named fourteen John and Jane D oes w ho were

allegedly the officers involved in arresting him and denying him medical care in

jail. He did not serve any of them with process when he filed the complaint,

however, and twenty-one months w ent by before he sought to amend his

complaint to name Patrolman Holloway, J.W . Young, Brandi Crenshaw, and

James Teafatiller. By this time, the two-year statute of limitations on his claims

was likewise twenty-one months past. 2   The district court held that this attempted

amendment “amount[ed] to adding a new party” outside the limitation period and

that it failed the requirements set forth in Rule 15(c) of the Federal Rules of Civil

Procedure for relation back to the filing of the complaint. R., Doc. 94, at 8. 3 It

accordingly denied the motion and dismissed whatever w as left of the suit.

      According to M r. Pierce, his amendment should have been permitted either

because Rule 15(b), not 15(c), controlled; or because of the liberal construction


      2
        The statute of limitations on a § 1983 claim is the statute of limitations
provided by state law for ordinary personal injury claims. Wilson v. Garcia, 471
U.S. 261, 269 (1985); M ondragón v. Thom pson, 519 F.3d 1078, 1082 (10th Cir.
2008). In Oklahoma, this is two years. O kla. Stat. tit. 12, § 95(A)(3); see Kripp
v. Luton, 466 F.3d 1171, 1174 (10th Cir. 2006).
      3
        An amendment to “change[] the party or the naming of the party against
whom a claim is asserted” will not relate back unless, within the time allowed for
serving the summons and complaint, the new party “(I) received such notice of
the action that it will not be prejudiced in defending on the merits; and (ii) knew
or should have known that the action would have been brought against [him], but
for a mistake concerning the proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(C);
see Garrett v. Fleming, 362 F.3d 692, 696–97 (10th Cir. 2004).

                                         -7-
that courts should afford to pro se pleadings. However, Rule 15(b) governs

issues, not parties, that were not raised in the pleadings, and so is inapplicable.

And while it is true that courts construe a pro se plaintiff’s filings liberally,

“‘[t]his court has repeatedly insisted that pro se parties follow the same rules of

procedure that govern other litigants.’” Garrett v. Selby Connor M adduz & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (quoting Nielsen v. Price, 17 F.3d 1276, 1277

(10th Cir. 1994)); see also M urray v. City of Tahlequah, 312 F.3d 1196, 1199 n.3

(10th Cir. 2002). Rule 15(c), which exists to protect defendants from unfair

prejudice caused by a plaintiff’s tardiness in naming them, applies to pro se

complaints as to any others. Denial of amendment was not an abuse of the district

court’s discretion.

                                   C . O ther Issues

      Next, M r. Pierce states that summary judgment was inappropriate under

Fed. R. Civ. P. 56(c), which specifies that a “motion [for summary judgment]

must be served at least 10 days before the day set for the hearing,” and provides

that “[a]n opposing party may serve opposing affidavits before the hearing day.”

As best w e can tell, M r. Pierce is arguing that he did not have an opportunity to

respond before summary judgment was granted, without a hearing, on October 30,

2007. But the record reflects that Sheriff Amaranto’s and Chief Cook’s motions

to dismiss were both mailed to M r. Pierce on the preceding September 7, seven


                                           -8-
weeks prior. He elected to respond with a “M otion for Objection and Brief in

Opposition to M otion for Summary Judgment,” which was filed on September 24,

and he did not request additional time for filing affidavits or for any other

purpose.

      Finally, M r. Pierce argues that the district court violated Fed. R. Civ. P.

30(e), governing depositions, which provides: “On request by the deponent or a

party before the deposition is completed, the deponent must be allowed 30 days

after being notified by the officer that the transcript or recording is available in

which: (A) to review the transcript or recording; and (B) if there are changes in

form or substance, to sign a statement listing the changes and the reasons for

making them.” M r. Pierce refers us to his “M otion in Refute of Disposition [sic]

and Request for Correction to be Entered Into Record,” R., Doc. 80, in which he

requested, without explanation, to strike a hundred or so scattered lines of text

from his deposition taken July 24, 2007. The district court denied the motion.

Even if Rule 30(e) were a proper basis for appealing a summary judgment, M r.

Pierce’s M otion in Refute did not “list[] . . . the reasons for making” any changes

to the deposition, and denial was proper.


                                III. C O N C L U SIO N

      The judgment of the United States District Court for the Eastern District of

Oklahoma is A F FIR M E D . Appellant’s “M otion of Objection and Brief in

                                            -9-
Opposition” is not properly a motion and is therefore construed as a reply brief.

Appellee Dennis Cook’s motion to strike the reply brief, and Appellant’s counter-

motion to strike Appellee’s motion to strike, are D E N IE D as moot. Appellant is

reminded that he must continue making partial payments until the entire balance

of his filing fee has been paid.

                                               Entered for the Court,

                                               M ichael W . M cConnell
                                               Circuit Judge




                                        -10-